                                OFFICE OF THE CHAPTER 13 TRUSTEE
                                        LAUREN A. HELBLING, TRUSTEE
                        For Cases Filed Under Chapter 13 in the United States Bankruptcy Court
                                Northern District of Ohio - Eastern Division (Cleveland)

 Office Address                                                                                  Payment Address
 Lauren A. Helbling, Chapter 13 Trustee                                                          Lauren A. Helbling
 200 Public Square, Suite 3860                                                                   Chapter 13 Trustee
 Cleveland, Ohio 44114-2321                                                                      P.O. Box 593
 Tel: (216) 621-4268 Fax: (216) 621-4806                                                         Memphis, TN 38101-0593
 www.13trusteecleveland.com                                                                      *Include case number
                                                                                                  on payment




                  TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS
                     For the period June 01, 2020 through May 31, 2021

 Case No: 19-13286-jps                                      Filed: May 28, 2019

 Debtor:    MARY BECK
            7542 ANDREA

            MENTOR, OH 44060


 Attorney: WILLIAM C BEHRENS                                Required Plan Payment:          $1,240.00 MONTHLY
           (216) 373-0539




           RECONCILIATION OF FUNDS RECEIVED AND DISBURSED SINCE CASE FILED
                  Plan Payments Received:                                                   24,704.00

                  Disbursements:
                        Principal                 22,715.12
                        Interest                      166.12
                        Attorney Fee                     0.00
                        Trustee Fee                 1,633.66
                                                                         24,514.90

                  Funds on Hand:                                              189.10
                                                                                            24,704.00



                                                                Page 1 of 2

271                            001100010000660202000

        19-13286-jps       Doc 53       FILED 06/18/21          ENTERED 06/18/21 07:19:04                Page 1 of 2
CASE NO:          19-13286-jps
 DEBTOR:          MARY BECK




                                       RECEIPTS DURING TWELVE-MONTH REPORTING PERIOD
Jun 30, 2020            601.00   Jul 28, 2020       700.00   Sep 01, 2020          800.00   Sep 29, 2020          1,400.00    Oct 13, 2020           800.00
Oct 23, 2020            400.00   Oct 30, 2020       800.00   Nov 04, 2020          700.00   Nov 30, 2020            600.00    Dec 07, 2020           800.00
Dec 30, 2020          1,230.00   Jan 29, 2021     1,200.00   Mar 02, 2021        1,200.00   Apr 14, 2021          1,200.00




                                 DISBURSEMENTS DURING TWELVE-MONTH REPORTING PERIOD
Claim #        Creditor Name                                          Acct#                    Class                   Principal Paid        Interest Paid
                                                                     (Last 4 Digits)
001            LAKE COUNTY TREASURER                                                          Secured                        452.20
                                                                                                                                .00              73.57
                                                                                                                                                   .00
002            INTEGRITY SOLO 401K TRUST                             ####9550                 Secured                    7,486.71
                                                                                                                              .00                   .00

002A           INTEGRITY SOLO 401K TRUST                             ####9550                 Secured                    2,573.04
                                                                                                                              .00                   .00

002NA          PHYLLIS A ULRICH ESQ                                                           Unsecured                         .00                 .00
003            MERRICK BANK                                          4676                     Unsecured                         .00                 .00
004            ATLAS ACQUISITIONS LLC                                7271                     Unsecured                         .00                 .00
005            PORTFOLIO RECOVERY ASSOCIATES LLC                     7446                     Unsecured                         .00                 .00
005NA          PORTFOLIO RECOVERY ASSOCIATES                                                  Unsecured                         .00                 .00
006            PORTFOLIO RECOVERY ASSOCIATES LLC                     5678                     Unsecured                         .00                 .00
006NA          PORTFOLIO RECOVERY ASSOCIATES                                                  Unsecured                         .00                 .00
007            KELLOGG COMMONS CONDOMINIUM                           ####7542                 Secured                           .00                 .00
007A           KELLOGG COMMONS CONDOMINIUM                           7542                     Secured                        760.84
                                                                                                                                .00                 .00

799            WILLIAM C BEHRENS                                                              Attorney Fees                     .00                 .00
XXXNA          SYNCHRONY BANK                                        5678                     Unsecured                         .00                 .00
               PNC BANK                                                                       Unsecured                         .00                 .00
               IC SYSTEMS INC                                                                 Unsecured                         .00                 .00
               CREDIT ONE BANK                                                                Unsecured                         .00                 .00
               BERKSHIRE HATHAWAY HOME                                                        Unsecured                         .00                 .00

                                                                                            Total Paid To Date:         11,272.79                73.57




                                                                             Page 2 of 2

 272                                       001100010000660302000

                19-13286-jps          Doc 53      FILED 06/18/21             ENTERED 06/18/21 07:19:04                          Page 2 of 2
